Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 8-9 11-13 17-18, 20 and 21  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although they have been examined and considered, the modified claims brought in features from a non-elected specie, shifting the invention, and necessitating final rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 8-9 11-13 17-18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wygonik (US 2018/0061374)
Wygonik discloses an electronic device comprising: 
a sensor circuit; a display; a processor operationally connected to the sensor circuit and the display; and memory operationally connected to the processor, [0023] wherein the processor is configured to:
detect, via the sensor circuit, whether the electronic device is unfolded at a predetermined angle, [0003]
detect a placement state of the electronic device via the sensor circuit when the electronic device is unfolded at the predetermined angle, [0003]
when the detected placement state of the electronic device is a first state, control the electronic device to operate in a first operation mode corresponding to the first state, wherein the first state is a state in which a movement of the electronic device is detected, and
when the detected placement state of the electronic device is a second state, control the electronic device to operate in a second operation mode corresponding to the second state, wherein the second state is a state in which the movement of the electronic device is not detected. [0035, detection is of both the opening position and whether the device is moving, which is demonstrated as being held in the reference, and measured by accelerometer data, is exactly what applicant specifies, the movement detection is exactly commensurate with how applicant describes movement detection in the specification as “being held”; paragraph 0036 then explains how these states may be applied to the display mode]

2.    The electronic device of claim 1, further comprising a housing structure, wherein the housing structure comprises:
a hinge structure which forms a folding region and comprises a hinge housing;
a first housing structure which forms a first region, is connected to the hinge structure, and the first housing structure comprises a first surface, a second surface facing in a direction opposite to that of the first surface, and a first side surface member surrounding a first space between the first surface and the second surface; and
a second housing structure which forms a second region, is connected to the hinge structure, and the second housing structure comprises a third surface, a fourth surface facing in a direction opposite to that of the third surface, and a
second side surface member surrounding a second space between the third surface and the fourth surface, and
wherein the first housing structure and the second housing structure are foldably arranged along the hinge structure between a folded and an unfolded state the first surface and the third surface face in the same direction in the unfolded state, and the second surface and the fourth surface face in opposite directions in the folded state. [Figures 1, 2A, 4A, the claim merely describes a foldable device with a hinge, which is clearly shown in the figures and also described]

3.    The electronic device of claim 2,
wherein the display is configured to traverse from at least a part of the first surface to at least a part of the third surface via the folding region, and wherein the display comprises a first region disposed on the first surface and a second region disposed on the third surface. [0045]

4.    The electronic device of claim 3, wherein the processor is further configured to:

detect, via the sensor circuit, the predetermined angle formed by the first surface and the third surface and/or the predetermined angle formed by the second surface and the fourth surface, and control, based on the detected predetermined angle, the display to display a user interface according to the first operation mode or the second operation mode. [[0035-0038]


8.    The electronic device of claim 3, wherein the processor is further configured to:
detect, via the sensor circuit, a gripping form according to gripping of the electronic device when the detected placement state of the electronic device is the first state, and
control, based on the detected gripping form, the electronic device to operate in the first operation mode corresponding to the first state. [Wygonik, 0035-0037, the device is detected as being held, which is equivalent to gripped, and the mode controlled thusly]

9.    The electronic device of claim 8, wherein the processor is further configured to control the electronic device to operate in the first operation mode for adjusting, based on the detected gripping form, a display region ratio of a layout of a user interface output in the first region of the display and the second region of the display. [0045, the screen is adjusted and modified, and may extend across the edge to secondary screen elements on the other surface]



11.    The electronic device of claim 1, wherein the first operation mode and the second operation mode are different in at least one among an application to be executed, touch sensitivity, vibration sensitivity, or a layout of a user interface to be output. [0036-0038, the layout of the display is shaped and distorted to match the detected angle and movement]

12.   Wygonik discloses a method for controlling an operation mode based on a state of an electronic device, the method comprising:
detecting, via a sensor circuit, whether the electronic device is unfolded at a predetermined angle;
detecting a placement state of the electronic device via the sensor circuit when the electronic device is unfolded at the predetermined angle; [0035, 0037 the accelerometer is used to capture orientation data which can track whether the device is being held by the user]
when the detected placement state of the electronic device is a first state, controlling the electronic device to operate in a first operation mode corresponding to the first state; and
when the detected placement state of the electronic device is a second state, controlling the electronic device to operate in a second operation mode corresponding to the second state.
[0035, detection is of both the opening position and whether the device is moving, which is demonstrated as being held in the reference, and measured by accelerometer data, is exactly what applicant specifies, the movement detection is exactly commensurate with how applicant describes movement detection in the specification as “being held”; paragraph 0036 then explains how these states may be applied to the display mode]

13.    The method of claim 12, wherein the controlling of the electronic device to operate in the first operation mode and the controlling of the electronic device to operate in the second operation mode comprise:
detecting, via the sensor circuit, the predetermined angle formed by a first surface of the electronic device, on which a first region of a display is disposed, and a third surface of the electronic device, on which a second region of the display is disposed, and/or the predetermined angle formed by a second surface of the electronic device, which faces in a direction opposite to that of the first surface, and a fourth surface of the electronic device, which faces in a direction opposite to that of the third surface; [Figs, 1 2A, 4A] and
displaying, based on the detected predetermined angle, a user interface according to the first operation mode or the second operation mode. [0015-0016]

17.    The method of claim 13, further comprising:
detecting, via the sensor circuit, a gripping form according to gripping of the electronic device when the detected placement state of the electronic device is the first state; and
controlling, based on the detected gripping form, the electronic device to operate in the first operation mode corresponding to the first state. [Wygonik, 0035-0037, the device is detected as being held, which is equivalent to gripped, and the mode controlled thusly]


18.    The method of claim 17, wherein the controlling, based on the detected gripping form, of the electronic device to operate in the first operation mode corresponding to the first state comprises adjusting a display region ratio of a layout of a user interface output in the first region of the display and the second region of the display, based on the detected gripping form. 
[0045, the screen is adjusted based on at least angle, and may extend across the edge to secondary screen elements on the other surface]

20. The method of claim 12, wherein the first operation mode and the second operation mode are different in at least one among an application to be executed, touch sensitivity, vibration sensitivity, or a layout of a user interface to be output. [0036-0038, the layout of the display is shaped and distorted to match the detected angle and movement]

21. (New) The electronic device of claim 1, wherein the first operation mode and second operation mode are based on a designated angle range of the electronic device.  [0015-0016]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/Primary Examiner, Art Unit 2648